Opinion by
Mr. Justice Williams,
The order complained of in tMs case is really no more than the allowance of an amendment in the description of the land taken by the defendant by virtue of the right of eminent domam. The amendment became necessary because of a decision made by this Court. The complaint now made is not that the amendment was allowed, but that no terms were imposed as a condition precedent to such allowance. TMs is a subject wholly within the discretion of the court allowing the amendment, and the only ground on which a review could be properly asked is that the court had been guilty of an abuse of its discretionary power in the order made. We do not find any distinct averment of an abuse of discretion by the court below, in the appellants’ paper book, nor do the circumstances under wliich the amendment was allowed disclose any disregard of the rights of the appellants. In the absence of both the averment of improper conduct, and the evidence by which such charge could be supported, we see nothing that justifies tMs appeal. It becomes our duty therefore to dismiss it as improvidently taken. The costs to be paid by the appellants.